Citation Nr: 1000582	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  99-18 108A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to September 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 1999 rating action that denied 
service connection for Reiter's syndrome on the grounds that 
new and material evidence to reopen the claim had not been 
received.  

In August 2000, the Veteran at the RO testified at a Board 
videoconference hearing before a Veterans Law Judge (VLJ) in 
Washington, D.C.

By decision of January 2001, the Board reopened the claim for 
service connection for Reiter's syndrome on the basis of new 
and material evidence, and remanded the underlying claim for 
service connection to the RO for further development of the 
evidence, due process development, and readjudication on the 
basis of a de novo review of the entire evidence of record.

In April 2002, the Veteran testified at a hearing before a 
hearing officer at the RO. In November 2002, the Veteran at 
the RO testified at a Board videoconference hearing before 
the undersigned VLJ in Washington, D.C.

By decision of June 2003, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

In March 2004, the Veteran at the RO testified at another 
Board videoconference hearing before the undersigned VLJ in 
Washington, D.C.

By decision of June 2004, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

By decision of April 2005, the Board denied service 
connection for Reiter's syndrome.  The Veteran appealed the 
denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  By May 2007 Order, the Court vacated that portion 
of the Board's April 2005 decision that denied service 
connection for Reiter's syndrome, and remanded the matter to 
the Board for compliance with the instructions contained in a 
May 2007 Joint Motion for Partial Remand to the Board of the 
Appellant and the VA Secretary.

By decision of August 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Reiter's syndrome was not shown present in service, and 
the competent and most persuasive medical evidence 
establishes that it is not currently objectively 
demonstrated.


CONCLUSION OF LAW

The criteria for service connection for Reiter's syndrome are 
not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

July 2004 and August 2007 post-rating RO letters informed the 
Veteran and his representative of the VA's responsibilities 
to notify and assist him in his claim, and notified him of 
what was needed to establish entitlement to service 
connection.  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, the 2004 and 2007 RO letters provided notice 
that the VA would make reasonable efforts to help the Veteran 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what evidence the VA had received, what 
evidence the VA was responsible for obtaining, to include 
Federal records, and what evidence the VA would make 
reasonable efforts to obtain.  The Board thus finds that the 
2004 and 2007 RO letters satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
and (3) the evidence, if any, to be provided by him.  As 
indicated above, all 3 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the VCAA's notice 
requirements were not, nor could they have been, furnished to 
the Veteran before the July 1999 rating action on appeal, 
inasmuch as the VCAA was not enacted until November 2000.  
However, the Board finds that, in this appeal, the delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the Veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the Veteran has been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2004 and 
2007 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record, as reflected in the 
December 2004 Supplemental Statement of the Case) (SSOC), the 
July 2006 rating action, and the October 2009 SSOC.   
   
In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all 5 elements of a service connection claim (veteran status, 
the existence of a disability, a connection between the 
veteran's service and that disability, the degree of 
disability, and the effective date pertaining thereto).  In 
this case, the Board finds that the appellant was notified of 
the degree of disability and the effective date information 
in the August 2007 RO letter, and that this suffices for 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
available service medical and administrative and post-service 
VA and private medical records up to 2009.  The Veteran was 
most recently afforded a comprehensive VA examination in July 
2009.  Transcripts of the veteran's RO and Board hearing 
testimony have been associated with the claims folder and 
considered in adjudicating this claim. Significantly, the 
Veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In June 2007, 
the veteran's representative stated that the appellant had no 
additional evidence to submit in connection with his claim.  
In August 2007, the Veteran stated that he had no additional 
information or evidence to submit in connection with his 
claim.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  Although the 
Social Security Administration (SSA) awarded the Veteran 
disability benefits from February 1990, the RO's attempts to 
secure copies of the award letter and medical records 
underlying that determination were unsuccessful, as in May 
2006 the SSA stated that the veteran's SSA folder had been 
destroyed.  A June 2006 RO Memorandum indicated that all 
procedures to obtain the veteran's SSA records had been 
correctly followed, that all efforts to obtain them had been 
exhausted, and that further attempts would be futile.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.         38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he currently suffers from Reiter's 
syndrome that either had its onset in service or is a result 
of his military service.  He asserts that he was fitted with 
special shoes and treated for venereal disease in service, 
and that this was the etiology of his current Reiter's 
syndrome that was first diagnosed post service in 1975.  He 
gave testimony to that effect at several RO and Board 
hearings.

In this case, the service medical records are negative for 
findings or diagnoses of Reiter's syndrome or treatment for 
venereal disease.  On September 1970 separation examination, 
the Veteran specifically denied a history of venereal 
disease.  

The first manifestation of findings suspicious of Reiter's 
syndrome were those noted in VA hospital records from January 
to March 1975, over 4 years following separation from 
service.  Although those records contain the veteran's 
history of treatment for venereal disease in service, the 
Board notes that that history is not documented by any 
service medical record, and thus does not constitute 
competent evidence that the alleged inservice event actually 
occurred.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
him, does not constitute competent medical evidence, and a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

April 1979 VA medical records noted a history of a diagnosis 
of Reiter's syndrome approximately 4 years ago, and January 
1990 VA medical records noted a history of Reiter's syndrome 
since 1974.  Reiter's syndrome was diagnosed by a VA nurse-
practitioner in September 1998, at which time that disease 
was noted to have been first diagnosed in 1975.

After September 2001 VA examination during which the 
physician reviewed the claims folder and the veteran's 
medical chart, he stated that he could find no clear 
documentation that the Veteran had a culture-proven venereal 
disease.  As fluid from the veteran's swollen knees was 
positive for uric acid crystals suggesting a diagnosis of 
gout, the doctor opined that the veteran's joint symptoms had 
been secondary to gouty arthritis all along, rather than true 
Reiter's syndrome.  In a December 2001 addendum to the 
examination report, the physician opined that gout was not 
related to a venereal disease, and that gout and gouty 
arthritis would not likely be etiologically related to any 
inservice treatment of the Veteran for venereal disease.

After September 2004 VA examination during which the 
physician reviewed the claims folder and past medical history 
of a possible diagnosis of Reiter's syndrome, the diagnosis 
was gouty arthritis.  The doctor opined that there was 
insufficient clinical evidence to support a diagnosis of 
Reiter's syndrome, and that there was no clinical evidence to 
support that either Reiter's syndrome or gouty arthritis was 
related to the veteran's military service, inasmuch as there 
did not appear to be any evidence of an arthritic condition 
after a review of the service medical records, and it 
appeared that the diagnosis of gouty arthritis occurred more 
than a year after separation from service.     
  
October 2004 VA medical records indicate that testing was 
negative for HLA-B27, a strong indicator of the presence of 
Reiter's syndrome.

In July 2009, a VA physician reviewed the claims folder 
including the service and post-service VA and private medical 
records and the veteran's history, which indicated that 
Reiter's syndrome was first apparently diagnosed 
approximately 4 years after separation from service.  After 
current examination of the Veteran, the doctor noted that 
there was no documentation of symptoms that would suggest the 
onset of Reiter's syndrome during the veteran's military 
service.  He opined that there was less than a 50/50 
probability that the Veteran had Reiter's syndrome, noting 
that laboratory testing had been negative for HLA-B27, which 
test was often positive in patients who had reactive 
arthritis, and that recent medical records did not document 
evidence of active Reiter's syndrome (reactive arthritis).  A 
rheumatology consultation also documented no signs of joint 
inflammation or destruction, and no stigmata such as 
enthesitis/arthritis to suggest active Reiter's syndrome or 
chronic reactive arthritis.  The physician also opined that 
the Veteran currently had other conditions, osteoarthritis 
and gout, that were likely the source of his joint pain.      

The aforementioned evidence reveals no evidence of Reiter's 
syndrome in military service, initial suspicions of that 
disability beginning some 4 or 5 years post service, and most 
persuasive medical evidence that Reiter's syndrome is not 
currently objectively demonstrated.  As indicated above, 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Where, as here, the most persuasive medical evidence 
shows no current existence of Reiter's syndrome for which 
service connection is sought (and hence, no evidence of a 
nexus between any such disability and service), there can be 
no valid claim for service connection.  See Gilpin v. West,  
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As the competent and most persuasive 
medical evidence in September 2001, September and October 
2004, and July 2009 does not indicate the current existence 
of Reiter's syndrome, the Board finds that service connection 
therefor is not warranted. 

In reaching the conclusion that the most persuasive evidence 
is against the claim for service connection for Reiter's 
syndrome, the Board accords particular probative value to the 
July 2009 VA physician's findings that there was less than a 
50/50 probability that the veteran had Reiter's syndrome.  
That opinion was arrived at after a thorough and 
comprehensive review of the claims folder containing service 
and post-service medical records and the veteran's actual 
medical history, and current examination of the Veteran and 
consideration of laboratory testing that had been negative 
for evidence of reactive arthritis, recent medical records 
that did not document evidence of active Reiter's syndrome, 
and a rheumatology consultation that documented no signs of 
joint inflammation or destruction or stigmata such as 
enthesitis/arthritis to suggest active Reiter's syndrome or 
chronic reactive arthritis. See Nieves-Rodrigues v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims folder was reviewed).  Thus, the 
Board finds the July 2009 VA doctor's findings, observations, 
and conclusions to be dispositive of the question of service 
connection for Reiter's syndrome, and that these most 
persuasive, expert medical observations and opinion militate 
against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on an examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In reaching this determination, the Board has also considered 
the medical records of R.H., M.D., and F. L., M.D., from 1984 
to 2007 which contain many notations of treatment of the 
Veteran for various symptoms including many attributable to 
Reiter's syndrome.  In June 2007, Dr. F. L. noted the 
veteran's history of inservice treatment for venereal disease 
and opined that that seemed to be the plausible explanation 
for his Reiter's syndrome symptoms.  However, the Board notes 
that that opinion linking current Reiter's syndrome to 
venereal disease in military service is solely based on the 
veteran's history of such disease in service; thus, that 
inaccurate history is not a reliable indicator of the actual 
etiology of any such disease.  The VA is not required to 
accept medical opinions that are based upon an appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  As a medical opinion can be no better 
than the facts alleged by a veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  In this case, the private physician apparently 
reached her June 2007 opinion after relying merely on the 
inaccurate medical history related by the Veteran, and there 
is no indication of what, if any, records she reviewed in 
arriving thereat.  There is no evidence that she ever 
reviewed the claims folder with the service medical records, 
which are negative for findings or diagnoses of any treatment 
for venereal disease, or the extensive post-service medical 
evidence including the September 2001, September and October 
2004, and July 2009 VA medical reports that convincingly 
ruled-out the current existence of Reiter's syndrome.  Thus, 
the Board finds that the June 2007 medical report does not 
provide persuasive support for the veteran's claim that he 
currently suffers from Reiter's syndrome that is related to 
any incident of his military service.

With respect to the veteran's assertions and testimony, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as the his own 
symptoms.  In this regard, the Board has also considered the 
statement received in June 1998 from a service comrade who 
attested to his personal knowledge of the veteran's inservice 
medical treatment for venereal disease. However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  Thus, laymen such as the Veteran 
and his service comrade, without the appropriate medical 
training or expertise, are not competent to render persuasive 
opinions on medical matters such as whether he meets the 
diagnostic criteria for Reiter's syndrome.  In any event, the 
Board notes that a VA physician in December 2001 opined that 
gout was not related to a venereal disease, and that gout and 
gouty arthritis would not likely be etiologically related to 
any inservice treatment of the Veteran for venereal disease.  
See Bostain v. West,  11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown,   10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the assertions of the Veteran and his 
service comrade in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for Reiter's syndrome must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for Reiter's syndrome is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


